CONCURRING OPINION OF
WILDER, J.
Section 57 of the Municipal Act provides that “Any candidate directly interested, or any thirty duly qualified voters of any election district may file a petition in the supreme court of the Territory setting forth any cause or causes why the decision of any board of inspectors should be reversed, corrected or changed.” The petition in this case is brought by some thirty-six persons who are alleged to be duly qualified voters of the election districts of the city and county of Honolulu, and who voted at the election for mayor held on November 3, 1908, in that city and county. The principal objection raised by the demurrer is that the petition does not show that it is brought by thirty duly qualified voters of any election district, the defendant contending that the election districts prescribed by R. L. Sec. 105, (which are the 4th and 5th,) are the ones referred to in the Municipal Act. The petitioners claim that the Municipal Act in providing for the election of a mayor by all the qualified voters of the city and county specifics but one election district, although, as already pointed out, the petition is not drawn on that theory.
The thirty voters who desire to contest an election must all come from one election district. That is clear I think.
If R. L. Sec. 105 applies, it is by virtue of Sec. 40 of the Municipal Act which provides that “The general laws and rules governing the election of senators and representatives of the Territory shall apply in the election of city and county officers *290wherever applicable except as herein provided.” It may be fairly contended, I think, that the election districts prescribed by general law would apply in the election of city and county officers were there no other provision in the Municipal Act on the subject. Section 2 of the Municipal Act, however, provides that the city and county of Honolulu “is hereby divided into six districts,” naming them. In each one of these districts an election is held for city and county officers, for most of whom electors of a particular district vote in conjunction with the electors of the other districts, the sole exception being the deputy sheriffs who are elected solelv bv the electors of a particular district. An election district is one within the prescribed limits of which an election is held. The Municipal Act, then, having divided the city and county into districts and provided for elections in each of those districts, it follows that, when it allows thirty voters of an election district to contest an election, the election district referred to is a district which the act itself provides and in which it also provides for an election. This view is strengthened when the County Act, from which the identical language in question is taken, is considered. That act divided the County of Oahu into the same six districts as the Municipal Act, all of the supervisors, except one who was elected at large, then being elected from different districts. Under that act it could not be said that there were four election districts for all of the supervisors but one, six election districts for deputy sheriffs and but one election district for the remaining officers. The same language having been used in the later act as in the earlier one, it is nothing but natural that the same meaning was intended.
Furthermore, by section 76 of the Municipal Act, a certain number of legal voters may institute proceedings for the removal of officers, and the expression there is not voters of any one election district but voters “within the city and county,” which tends to show that the geographical limits of election districts men*291tionecl in the act and of the city and county are not the same, otherwise the same words would have been used in both places. A similar distinction is contained in sections 41 and 60 of the County Act.
The contention of the petitioners, which was upheld by the majority of the court, that the district intended was the one designated by section one of the act, is also open to criticism because that section does not specify any district at all.
The argument of petitioners that if there are six election districts thirty voters of one district may contest an election in another district is not sound. What the thirty voters of one district may do is to contest an election for a particular office in that district in which they are qualified to vote, even if the electors of other districts also are entitled to vote for the same office.
The petition in this case not setting out that thirty of the petitioners are duly qualified voters of any particular election district, the demurrer should be sustained. But as it. appeared from the preliminary examination of the petitioners that at least thirty of them were qualified voters of one election district, namely, Honolulu, and as, therefore, enough of the petitioners have in fact the qualifications required by statute, the petition is amendable in that regard, (15 Cyc. 412), and I consequently concur in the overruling of the demurrer. I also concur in the various other rulings set forth in the opinion of the Chief Justice.